Complaint alleging illegal transportation of intoxicating liquors. The case was *579opened to the jury, and at the close of the State’s evidence the respondent filed a motion for the court to direct a verdict for the respondent. The motion was denied, to which ruling the respondent excepted. The jury found the respondent guilty. After the verdict and before judgment, the respondent also filed a motion in arrest of judgment which was also denied by the court, to which ruling the respondent excepted. The case is now before this court on the respondent’s exceptions.
We think the evidence is ample to sustain the verdict of the jury, and we have examined the complaint which seems to us to sufficiently describe the offense. State v. Lashus, 79 Maine, 540, 543; Com., v. Hutchinson, 6 Allen, 595. Exceptions overruled. Carroll L. Beedy, County Attorney, for State. W. C. Whelden, for defendant.